DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
1.	This action is responsive to application filed Feb. 28, 2019.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

2.	Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim limitation “obstacle detector”, “rear vehicle detector”, “operation controller” and “collision estimator” invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material or acts for performing the entire claimed function and clearly link the structure material or acts to the function. The specification is devoid of adequate structure to perform the claimed function. In particular, the specification merely states that claimed function of determining an operation for a lane change. The disclosure of the application does not describe a particular structure for the function and does not 
If applicant wishes to have the claim limitation treated under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:
(a)	Amend the claim to include the phrase “means for” or “step for”. The phrase “means for” or “step for” must be modified by functional language, and the phrase or term must not be modified by sufficient structure, material, or acts for performing the claimed function; or
(b)	Present a sufficient showing that the claim limitation is written as a function to be performed and the claim does not recite sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. For more information, see MPEP § 2181.
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

3.	Claims 1-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.

Claim 1  contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. As described above, the disclosure does not provide adequate structure to perform the claimed function of implementing a lane change. The specification does not demonstrate that applicant has made an invention that achieves the claimed function because the invention is not described with sufficient detail that one of the ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claims 1-5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishikawa, U.S. Patent Application Publication No. 2017/0018189.

As to claim 1, Ishikawa teaches a driving support apparatus mounted in an own vehicle that is a vehicle carrying the driving support apparatus, comprising: 
an obstacle detector detecting an obstacle present on a front side in a traveling lane in which the own vehicle travels with respect to the own vehicle (see para. 21 and 25) ; 
a rear vehicle detector detecting a rear vehicle traveling on a rear side in the traveling lane with respect to the own vehicle (see para. 21 and 25); 
an operation controller determining an avoiding operation by one of a lane change operation for changing the traveling lane to a lane adjacent to the traveling lane, a steering operation for steering in the traveling lane (see para. 47 and 63), and 
a braking operation for applying a brake in the traveling lane and controlling the own vehicle to perform the avoiding operation to avoid the obstacle (see para. 67 and 91); and 
a collision estimator estimating presence or absence of a collision between the rear vehicle and the obstacle in a case in which the own vehicle performs the avoiding operation by one of the lane change operation and the steering operation to avoid the obstacle, wherein the operation controller determines the avoiding operation based on the estimated presence or absence of the collision (see para. 52-56). 
As to claims 2, Ishikawa teaches the driving support apparatus according to claim 1, wherein the collision estimator predicts positions of the rear vehicle and the obstacle and a situation of the lane adjacent to the traveling lane in the case in which the own vehicle performs the avoiding operation by one of the lane change operation and the steering operation to avoid the obstacle and estimates the presence or absence of the collision based on the predicted positions and the predicted situation (see para. 52-56). 
As to claim 3, Ishikawa teaches the driving support apparatus according to claim 1, wherein the operation controller determines that the avoiding operation is performed by the braking operation when the collision estimator estimates that the collision will occur (see para. 96 and 102). 
As to claim 4, Ishikawa teaches the driving support apparatus according to claim 1, further comprising a rear-end collision determiner determining presence or absence of a rear-end collision of the rear vehicle with the own vehicle in a case in which the own vehicle performs the braking operation to avoid the obstacle, wherein the operation controller determines that the avoiding operation is performed by the braking operation when the rear-end collision determiner determines that no rear-end collision will occur and that the avoiding operation is performed by one of the lane change operation and the steering operation when the rear-end collision determiner determines that the rear-end collision will occur (see para. 52-56). 
As to claim 5, Ishikawa teaches the driving support apparatus according to claim 4, further comprising an acceleration detector detecting an acceleration of the rear vehicle along a direction from the rear side to the front side, wherein the rear-end collision determiner determines that no rear-end collision will occur when the detected acceleration is less than zero and that the rear-end collision will occur when the detected acceleration is zero or more (see para. 52-56). 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa in view of Lee, U.S. Patent Application Publication No. 2016/0339959.
As to claim 6, Ishikawa teaches a driving support apparatus mounted in an own vehicle that is a vehicle carrying the driving support apparatus, comprising: a collision estimator estimating presence or absence of a collision between the rear vehicle and the obstacle in a case in which the own vehicle performs the avoiding operation by one of the lane change operation and the steering operation to avoid the obstacle, wherein the operation controller determines the avoiding operation based on the estimated presence or absence of the collision (see para. 52-56).
	Ishikawa does not teach a boundary line detector detecting a boundary line between the traveling lane and a region adjacent to the traveling lane, wherein the operation controller controls the own vehicle to perform the avoiding operation after the operation controller controls the own vehicle to perform a widthwise moving operation for moving the own vehicle closer to the boundary line. However, Lee teaches a boundary line detector detecting a boundary line between the traveling lane and a region adjacent to the traveling lane, wherein the operation controller controls the own vehicle to perform the avoiding operation after the operation controller controls the own vehicle to perform a widthwise moving operation for moving the own vehicle closer to the boundary line (see fig. 11C, 12C, Para. 311 and 361).
	It would have been obvious for one of the ordinary skill in the art at the time the application was filed install a boundary line detector detecting a boundary line between the traveling lane and a region adjacent to the traveling lane, wherein the operation controller controls the own vehicle to perform the avoiding operation after the operation controller controls the own vehicle to perform a widthwise moving operation for moving the own vehicle closer to the boundary line in Ishikawa as taught by Lee.
	Motivation to do so comes from the teachings well known in the art that doing so would allow the vehicle to avoid obstacles with minimum maneuvering which would therefore make the ride more comfortable.
6.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HUSSEIN A EL CHANTI whose telephone number is (571)272-3999.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on 571-272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HUSSEIN ELCHANTI/Primary Examiner, Art Unit 3663